Title: To Thomas Jefferson from Louis Pio, 31 March 1803
From: Pio, Louis
To: Jefferson, Thomas


          
            Monsieur Le Président
                     
            à Paris … Mars 1803.
          
          Permettez moi, que pour la quatrième ou cinquième fois je vous présente mes hommages respectueux et fasse Le Ciel au moins, que cette fois-ci ma Lettre Vous parvienne sous les yeux! Malgré quatorze années d’éloignement je conserve, et je conserverai toute ma vie ces mêmes sentimens que Vous même Vous m’avez inspirés. Vous Vous rappellerez sans doute, monsieur, les premieres Leçons, que Vous m’avez données, de Liberté; elles n’ont pas été perdues, et Vous n’ignorez peut être pas ce que j’ai fait pour être Libre; mais le suis-je? Je joins ici un petit Extrait baptistaire de mon affranchissement. Aujourdhui reduit presque à La mendicité, car on me refuse tout emploi, je suis obligé de donner des leçons de Langue pour exister. Les années me pésent, et mon ame vieillit, mea duodenum trepidavit aetas claudere Lustrum. Je voudrais Vous voir encore, mais la mer immense m’effraye. Recevez donc, Monsieur, de loin tous mes voeux pour votre prospérité. Ce sont ceux pour la prospérité de la Nation, qui a le bonheur de Vous avoir pour Chef; et faites moi savoir, je Vous en supplie, par quelque moyen, si je puis m’honorer encore du titre de votre Ami. Vale Vir optime.
          Votre trés dévoué Serviteur
          
            Pio
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, March 1803
            
            Allow me, for the fourth or fifth time, to present my respectful homage. This time, at last, may heaven deign to have my letter reach you. Despite fourteen years of absence, I have, and I will forever have the sentiments you yourself inspired in me. You will undoubtedly remember, Sir, the first lessons you gave me on liberty. They have not been lost. Nor are you unaware, perhaps, of what I did to be free. But am I free? I am enclosing a small parish certificate of my enfranchisement. Today I am virtually reduced to begging, since all employment is refused. I am obliged to give language classes to subsist. The years weigh on me and my soul ages, mea duodenum trepidavit aetas claudere Lustrum. I would like to see you again, but the immense ocean terrifies me. Accept therefore, Sir, from afar, all my wishes for your prosperity. They are wishes for the prosperity of the nation that has the good fortune of having you for a leader. And let me know somehow, I beg you, if I may still honor myself with the title of your friend. Vale Vir optime.
            Your very devoted servant,
            
              Pio
            
          
        